DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants arguments in view of amendments filed on 10/11/2021 in view of the restriction requirement of 07/09/2021 are fully considered and are persuasive. Hence the prior restriction requirements are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20180196133A1 (Sun).
1. Sun discloses A light detection and ranging system with malfunction indication capability (¶4-5) comprising:
a. one or more emitters configured to produce an outgoing set of light pulses in a field of view (Fig. 2: 50, 52; ¶16, 21, 27 note that a lidar device inherently includes one or more light emitters),

c. a second detector configured to detect a second plurality of light reflections and thereby generate second reflection signals (Fig. 2: camera 50; ¶32-34 it is noted that a camera also inherently detects light reflected from the scene), and
d. electronic circuitry, configured to process at least some of the first and second reflection signals and to generate a difference value indicating a measure of difference between the at least some of the first and second reflection signals (¶6, 33, 34, e.g. note “determining, via the computer system, a detection and ranging device fault if the difference between detection-and-ranging-computed distance and the image-computed distance is above a threshold”), and configured to generate a malfunction signal based at least in part on a magnitude of the difference value (¶33-34, 44, 47-52 e.g. “detect a detection and ranging fault based on a comparison between detection and ranging data and camera image data” it is noted that comparison between the analyzing result of the image data and detection and ranging, e.g. to perform the examples noted in ¶47-52, necessarily include comparing a magnitude related to the gathered data).
6. Sun discloses The light detection and ranging system of claim 1 wherein the first and second detectors are remotely located from the field of view (Fig. 2: detection and ranging 52 which inherently includes a detector and camera 50 are remotely located from the field of view; ¶16, 31-34).
9. While not making explicit, Sun teaches The light detection and ranging system of claim 1 wherein the electronic circuitry comprises circuitry to instruct at least one of the one or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of US20180216995A1 (Qian) further in view of US5125736A (Vaninetti).
3. While Sun does not explicitly disclose, Sun in view of Qian further in view of Vaninetti teaches The light detection and ranging system of claim 1 further comprising a reflection splitter to direct the first plurality of light reflections to the first detector (Qian Fig. 1: e.g. splitter 501, detector 502; ¶24, 26-27, 36) and to direct the second plurality of light reflections to the second detector (Qian Fig. 1: e.g. splitter 601 detector 603; ¶26-27, 37).
It would have been obvious to one of ordinary skill in the art to modify Sun to include multiple beam splitters to direct the beam to multiple detectors because doing so would be using conventional devices, as for example taught by the teaching reference Vaninetti in col 3 lns 29-31 “beam splitter 16, optical beam switch 18, and detectors 20 and 22 are all conventional 
4. Sun in view of Qian teaches The light detection and ranging system of claim 3 wherein the reflection splitter comprises a first mirror to direct the first plurality of light reflections to the first detector (Qian Fig. 1: e.g. splitter 501, detector 502; ¶24, 26-27, 36 note the splitters are reflecting splitters) and a second mirror to direct the second plurality of light reflection to the second detector (Qian Fig. 1: e.g. splitter 601 detector 603; ¶26-27, 37 note the splitters are reflecting splitters).
It would have been obvious to one of ordinary skill in the art to modify Sun to include multiple beam splitters to direct the beam to multiple detectors because doing so would be using conventional devices, as for example taught by the teaching reference Vaninetti in col 3 lns 29-31 “beam splitter 16, optical beam switch 18, and detectors 20 and 22 are all conventional devices” and using the splitters to direct the beam to multiple detectors may provide for flexibility in arranging the components and may result in a compact and efficient design.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of US20180216995A1 (Qian) further in view of US5125736A (Vaninetti) further in view of US20140133011A1 (Schwedt).
5. While Sun does not explicitly disclose, Sun in view of Qian further in view of Vaninetti further in view of Schwedt teaches The light detection and ranging system of claim 3 wherein the reflection splitter comprises a micromirror array configured to direct the first plurality of light reflections to the first detector and the second plurality of light reflections to the second detector (Schwedt ¶55, 88 e.g. a two-dimensional micromirror matrix for beam splitting between excitation beam path and detection beam path).
.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of US20190361096A1 (Popovich).
7. While Sun does not explicitly disclose, Sun in view of Popovich teaches The light detection and ranging system of claim 1 further comprising at least one coherent fiber optic image bundle to transport at least some of the first plurality of light reflections from the field of view to the first detector (Popovich Fig. 10: fiber 136 transporting beam to receiver waveguide 131 ¶4, 58).
It would have been obvious to one of ordinary skill in the art to modify Sun to convey optical beam to the detector using fiber optics because doing so would be using known techniques and components used by similar lidar devices and doing so may provide more flexibility in routing the beam therefore more flexibility in placing the components, and further transmitting beam through fiber may provide less loss and increase efficiency of transmission. 

Allowable Subject Matter
Claims 2, 8, 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art does not teach the light detection and ranging system of claim 1 where the first detector is configured such that the first plurality of light reflections has a first 2-D angular range of directions in the field of view, and where the second detector is configured such that the second plurality of light reflections have a second 2-D angular range of directions in the field of view, and where the first and second detectors are configured such that the first and second 2-D angular ranges of directions are overlapping, in combination with the other cited feature.
The closest prior art does not teach the light detection and ranging system of claim 3 where the reflection splitter alternates between directing light reflections to the first detector and directing light reflections to the second detector in an alternating time sequence to generate the first and second pluralities of light reflections in combination with the other cited features.
The closest prior art does not teach the light detection and ranging system of claim 3 where the electronic circuitry comprises a processor and a memory containing instructions to perform a test, which when executed by the processor cause the electronic circuitry to control the reflection splitter to direct the second plurality of light reflections to the second detector.
The closest prior art does not teach the light detection and ranging system of claim 3 wherein the electronic circuitry comprises a processor and a memory containing instructions to perform a test, which when executed by the processor cause the electronic circuitry to control the reflection splitter to direct the second plurality of light reflections to the second detector.
Claims 12-30 are allowed.
The following is the reason for indication of allowable claims. The closest prior art does not teach A light detection and ranging system including a. one or more emitters that produce an 
Conclusion
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645